Title: James Madison to C. Fenimore Williston, 19 March 1836
From: Madison, James
To: Williston, C. Fenimore


                        
                            
                                
                            
                            
                                
                                    
                                
                                19 March 1836
                            
                        
                        
                        
                        I have recd. Sir your letter of the 9th. and am sorry that I cannot give you the information it requests; nor
                            can I refer to the source from which it may be most conveniently & successfully sought. I do not possess a Copy of
                            the printed Correspondence between Mr. B* & myself on the subject of his proposed "Codification for the U. S."
                            nor even the original manuscript of my part of it for which I am at a loss to acct., his letter to me coverd 21. folio
                            pages closely written. That the Correspondence with others relating to the subject of American Codification was printed in
                            Engd. in a Tract entitled  appears from Mr B’s address in 8 letters "to the Citizens of the Several U. S." in which it is
                            mentioned also that the Tract was forwarded to the Governors of the States, & that Mr. J. Q. Adams had taken
                            charge of the whole. The Archives of the States seem therefore the resort first presenting itself
                        
                        
                        
                            
                                J. M
                            
                        
                    *Jeremy Bentham